Citation Nr: 9917688	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  96-33 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death. 


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945 and died in February 1988.  The appellant is 
his widow.  

By decision in June 1991, the Board of Veterans' Appeals 
(Board) denied the appellant's claim for service connection 
for the cause of the veteran's death.  Shortly thereafter, 
the appellant submitted additional evidence, apparently 
seeking to reopen her claim.  By rating decision dated in 
November 1991, the Regional Office (RO) concluded that the 
evidence submitted by the appellant was not new and material 
and, accordingly, her claim was not reopened.  She was 
notified of this decision and of her right to appeal by a 
letter dated later that month, but a timely appeal was not 
received.  

In December 1994, the appellant again sought to reopen her 
claim.  In a decision dated in June 1995, a hearing officer 
found that the testimony at a hearing the previous month, as 
well as a letter from the veteran's daughter, did not 
constitute new and material evidence and the claim remained 
denied.  The appellant disagreed with this determination and 
ultimately filed an appeal with the Board.  By decision dated 
in January 1998, the Board concluded that the evidence was 
not new and material, and affirmed the denial.  Subsequently, 
the appellant filed an appeal with the United States Court of 
Appeals for Veterans Claims (Court) (prior to March 1, 1999, 
it was known as the United States Court of Veterans Appeals).  
In an order dated November 25, 1998, the Court granted the 
appellant's motion and vacated the Board's decision and 
remanded the claim to the Board.  [citation redacted]  




FINDINGS OF FACT

1. Service connection for the cause of the veteran's death 
was denied in a June 1991 Board decision.

2. By a rating decision in November 1991, the RO found that 
the evidence submitted by the appellant was not new and 
material, and continued the denial of her claim for 
service connection for the cause of the veteran's death.

3. The appellant was informed of this decision and of her 
right to appeal, but a timely appeal was not received.

4. The evidence added to the record since the November 1991 
determination includes an opinion from the veteran's 
private physician that he was non-compliant with his 
medication because of service-connected traumatic 
encephalopathy, manifested by headaches with anxiety and 
depressive neurosis.  

5. This evidence is neither cumulative nor redundant, and is, 
in connection with the evidence previously considered, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1. The evidence received since the RO denied service 
connection for the cause of the veteran's death in 
November 1991 is new and material, and the claim reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302 (1998).

2. The appellant's claim for service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. 
§§ 5107, 7105 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Court has held that the Department of Veterans Affairs 
(VA) is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and 
readjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final 
disallowance of the claim is the November 1991 RO decision.  
38 U.S.C.A. § 7104 (West 1991);   38 C.F.R. § 20.1100 (1998).  
Therefore, the Board must review, in light of the applicable 
law, regulations, and the Court cases regarding finality, the 
additional evidence submitted since the November 1991 rating 
decision.  In order to do so, the Board will separately 
describe the evidence which was of record in November 1991, 
and the evidence presented since that decision.  The prior 
evidence of record is vitally important in determining 
newness and materiality for the purposes of deciding whether 
to reopen a claim.  Id.

The "old" evidence 

The service medical records show that the veteran was treated 
for otitis media, hemorrhagic following a mortar concussion 
in April 1945.  Additional records indicate he sustained a 
perforated right eardrum due to the muzzle blast.  The 
service medical records are negative for complaints or 
findings indicative of cardiovascular disease or diabetes 
mellitus.  On the separation examination in December 1945, it 
was noted that the veteran had a concussion, fractured 
eardrums and was hospitalized for 6 days in May 1945.  It was 
noted that he had post-traumatic cerebral syndrome, mild.  A 
clinical evaluation of the cardiovascular system was normal 
and blood pressure was 126/86.  A urinalysis was negative for 
sugar and albumin.  

The veteran was hospitalized in a VA facility from August to 
September 1948.  He related that when the shell exploded near 
him in service, he was momentarily dazed, but not knocked 
unconscious.  He indicated that he had been hospitalized for 
several days and then returned to duty.  A urinalysis was 
normal.  

Following a VA examination in November 1948, the impressions 
were: by previous diagnosis, traumatic encephalopathy, but 
that, at present, it was difficult to sustain that diagnosis; 
and cephalgia, cause undetermined.  The examiner concluded 
that he could find no evidence of encephalopathy from the 
point of view of intellectual or personality changes or 
neurological findings, and no evidence of unusual spells or 
fainting.  

In a statement dated in July 1975, B.R. Boring, M.D., 
indicated that the veteran had been seen at a clinic since 
1950 for a variety of complaints.  It was noted that he had a 
slightly elevated fasting blood sugar of 134mg in May 1973.  

On VA neurologic examination in September 1975, blood 
pressure was 150/110.  The examiner informed the veteran of 
his blood pressure and suggested that it should be rechecked 
and followed up.

On VA hospitalization from February to March 1976 for 
complaints relating to headaches, it was noted that 
laboratory studies were essentially normal except for fasting 
blood sugar of 366.  Following additional tests, the veteran 
was presumed to have diabetes mellitus.  During the 
hospitalization, a consultant was skeptical that the 
veteran's old head trauma was responsible for his headaches.  

Dr. Boring reported in a September 1982 statement that the 
veteran had diabetes mellitus and chronic anxiety with 
probable organic dementia.  He took Diabenese daily.  

The veteran was admitted to a private hospital in February 
1988 for the onset of epigastric pain and left chest pain.  
He was very nauseated and vomiting.  An electrocardiogram 
showed a right bundle branch block and a ventricular 
premature contraction and an undetermined age on a myocardial 
infarction and a lateral myocardial infarction.  These proved 
to be acute.  A chest X-ray study showed findings consistent 
with mild cardiomegaly and congestive heart failure.  The 
veteran died later on the day of admission.  The final 
diagnoses were acute anterior myocardial infarction, diabetes 
mellitus, Type II, old traumatic encephalopathy, benign 
essential hypertension and hypokalemia.  

The death certificate reveals that the veteran was 71 years 
old when he died in February 1988 of an acute myocardial 
infarction due to diabetes mellitus, Type II, and traumatic 
encephalopathy.  No other conditions were listing as 
contributing to the veteran's death.  

In October 1988, Dr. Boring noted that he had treated the 
veteran for several years for diabetes mellitus, essential 
hypertension and a chronic nervous disorder.  He related that 
during his treatment, he recommended that the veteran try 
insulin injections for diabetes.  However, the veteran 
refused to try it for control of diabetes.  The physician 
added that the appellant had stated that the veteran was non-
compliant in taking some of his other medications, especially 
medication for his nervous disorder.  

Received in September 1991 were statements from various 
acquaintances of the veteran.  These were to the combined 
effect that the veteran's wife had trouble with the veteran 
taking his medication.  Several writers indicated that the 
veteran would not take insulin for diabetes.  

In a statement dated in August 1991, Dr. Boring noted that he 
had treated the veteran for many years, and had been able to 
obtain records dating to October 1982.  His blood sugar at 
that time was 140.  He noted that the veteran always appeared 
apprehensive and depressed, and the appellant indicated this 
had been true since service.  Dr. Boring reported that the 
veteran had been seen periodically for evaluation of his 
blood sugar and an attempt was made to regulate his sugar by 
diet and oral hypoglycemics.  On numerous occasions, it was 
recommended to the veteran that he take insulin injections in 
an effort to get better control of his diabetes mellitus.  
However, the veteran was adamant in refusing to consider 
taking injections for diabetes.  He manifested denial of a 
severe problem, although an effort was made to inform him of 
the consequences of uncontrolled diabetes mellitus.  Dr. 
Boring felt that the nervous condition the veteran suffered 
in service contributed to his denial of the consequences of 
diabetes.  In summary, he concluded that the veteran was non-
compliant in following his recommendations and that "this 
non-compliance in subsequent complications of his diabetes 
mellitus were connected with his mental state, which by 
history, had been altered by his traumatic encephalopathy" 
incurred in service.  He opined that there was a good 
possibility that his diabetes mellitus could have been well 
regulated on insulin and that maybe the end-organ damage that 
occurred could have been possibly averted.

The November 1991 RO decision 

Based on the evidence summarized above, the RO, by rating 
action dated in November 1991, concluded that the evidence 
submitted by the appellant since the Board's denial of 
service connection for the cause of the veteran's death in 
June 1991 was not new and material, and the claim remained 
denied.


The additional evidence 

The appellant testified at a hearing at the RO in May 1995.  
She argued that his service-connected disability prevented 
the veteran from taking his medication, and that a private 
physician had told her that the veteran might be alive if he 
had taken insulin.  

In a statement dated in May 1995, the veteran's daughter 
noted that the veteran was always nervous and irritable.  

In August 1997, at the request of the RO, a VA physician 
reviewed the veteran's claims folder.  He noted that the 
veteran suffered a shell concussion in May 1945 and was 
hospitalized for six days.  He reviewed the hospitalization 
report from August to September 1948, as well as the VA 
examination in November 1948, and examination and hospital 
reports in 1958, 1976, 1982 and 1984.  Based on a review of 
the entire medical records, the physician commented that the 
veteran had a very mild shell concussion in service, 
requiring only six days of hospitalization.  Subsequent 
examinations failed to demonstrate significant organic 
residuals of the mild trauma.  The veteran was diagnosed as 
having diabetes mellitus in 1976, and that it was probably a 
significant factor in the development of coronary 
atherosclerosis, although there were other factors.  The 
physician opined that the mild trauma the veteran suffered in 
service, from which subsequent examinations revealed recovery 
except for continued headaches, was not the etiology of his 
final demise, nor a significant contributory factor.  From 
the history, the veteran recovered from the original trauma 
and was able to function for many years thereafter.  The 
first documentation of significant aggressive organic 
dementia being reported in 1982, 37 years after the injury.

In a statement dated in July 1998, Dr. Boring reported that 
the veteran had been his patient.  He reviewed his letter of 
1991 and stated that it was still his opinion that the 
veteran was non-compliant with his medications because of his 
service-connected of mental problems.  Because of his non-
compliance, his diabetes was worse, and was a contributory 
factor in the veteran's death.  

At the time of the veteran's death, service connection was in 
effect for traumatic encephalopathy, manifested by headaches 
with anxiety and depressive neurosis, evaluated as 100 
percent disabling.  This rating had been in effect since 
December 1983.

Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).

Where a veteran served 90 days or more during a period of war 
and cardiovascular disease or diabetes mellitus becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1998).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3) (1998).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has be disallowed, the [Board] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once a RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) (West 1991) 
has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  This overturned a previous test adopted by 
the Court which held that, in order for newly submitted 
evidence to be considered material, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).

In Evans, 9 Vet. App. 273, 284, the Court indicated that the 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need only tend to 
prove each element that was a specified basis for the last 
disallowance.

In this regard, the Board notes that service connection for 
the cause of the veteran's death was denied by the Board in a 
June 1991 decision.  The bases of this decision were that 
neither a myocardial infarction or diabetes mellitus, the 
immediate and underlying causes of death, were present in 
service or within one year after separation from service; 
that there was no etiological relationship between the 
service connected traumatic encephalopathy and the causes of 
death; and that the service connected traumatic 
encephalopathy did not materially or substantially contribute 
to or cause the veteran's death, or leave the veteran 
materially less capable of resisting the effects of the fatal 
myocardial infarction, an overwhelming cause of death.  In 
reaching this decision, the Board acknowledged the 
appellant's assertion that the veteran, as a consequence of 
his service connected disability, neglected to take 
medication prescribed for his diabetes, and determined that 
the record provided no substantiation for the appellant's 
assertion.  Thus, the Board determined that the record did 
not demonstrate that any such noncompliance with medication 
was a material factor in the cause of the veteran's death.

Subsequent to this decision, the RO denied the veteran's 
claim in November 1991 on the basis that the evidence 
submitted would not serve to change the outcome of the 
previous decision.  It was noted that the Board, in its 
decision of June 1991, had considered and rejected the 
appellant's argument that the veteran's service-connected 
disability had caused non-compliance with his medication.

The additional evidence in this case consists of testimony 
given at a hearing at the RO, a letter from the veteran's 
daughter, a medical opinion from a VA physician, and a 
statement from the veteran's long-time physician.  In this 
regard, it is significant to note that Dr. Boring's July 1998 
letter did not merely reiterate his statement of August 1991.  
The Board points out that in the earlier statement, Dr. 
Boring noted that the veteran refused to take insulin for 
diabetes and that his nervous condition contributed to the 
denial of the consequences of diabetes.  The physician added 
that the veteran's non-compliance was connected with his 
mental state.  In his more recent letter, Dr. Boring opined 
that the veteran was non-compliant with his medications 
because of his service-connected mental problems, and that, 
because of his non-compliance, his diabetes was worse and was 
a contributing factor in his death.  The opinion expressed in 
July 1998 is not merely cumulative, rather, it is 
corroborative in nature.  As the Court has stated, "where 
evidence supports service incurrence of an injury, the Board 
may not, on the one hand, deny the claim for lack of medical 
evidence and later, when medical evidence is submitted, 
refuse to reopen the claim."  Malloy v. Brown, 9 Vet. App. 
513, 517 (1996).  See also Paller v. Principi, 3 Vet. App. 
535, 538 (1992). 

The July 1998 letter from Dr. Boring is clearly new in that 
it was not previously of record.  In addition, it obviously 
bears directly and substantially on the question before the 
Board, that is, whether the veteran's death was due to a 
service-connected disability.  Dr. Boring's letter suggests 
that there is such a relationship.  It is of such 
significance that it must be considered in order to fairly 
adjudicate the claim.  The Board finds, accordingly, that the 
additional evidence is new and material, warranting reopening 
of the claim for service connection or the cause of the 
veteran's death.

Since the Board has determined that the evidence submitted is 
new and material, the next question which must be resolved is 
whether the claim is well grounded.  See Elkins, 12 Vet. App. 
209.  The Board concludes that a well-grounded claim exists 
because a physician has opined that the veteran's death was 
due to the fact that he was non-compliant with his medication 
for diabetes as a result of his service-connected traumatic 
encephalopathy manifested by headaches with anxiety and 
depressive neurosis.  In order to well ground a claim, the 
appellant need only show, through medical evidence, a 
plausible relationship of a medical nexus, that is, that 
because of the service-connected traumatic encephalopathy, 
the veteran was non-compliant with medication prescribed for 
the management and treatment of diabetes mellitus.  See 
Mattern v. West, 12 Vet. App. 222, 226 (1999).  The appellant 
has met the burden in this case.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death.  The claim is well grounded.  To this 
extent, the appeal is granted.


REMAND

An additional question which must be addressed by the Board 
is whether a remand is required in light of the revised 
standards concerning the reopening of claims recently 
promulgated by the Court.  See Hodge, 155 F. 3d 1356 (Fed. 
Cir. 1998); Fossie v. Brown, 12 Vet. App. 1 (1998); Winters, 
12 Vet. App. 203 (1999); and Elkins, 12 Vet. App. 209 (1999).  
When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

It is significant to note in this case that neither the 
statement of the case, dated in May 1996, nor the 
supplemental statement of the case, dated in September 1997, 
contains the pertinent law and regulations concerning a claim 
on the merits.  In addition, the appellant has not had the 
opportunity to present her case at a hearing.  Finally, the 
Board points out that the appellant has argued that the 
evidence she submitted is new and material.  She has not been 
afforded the chance to formulate her contentions on the 
merits of the claim.  For these reasons, the Board finds that 
prejudice to the appellant would result if the Board entered 
a decision in this case.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

The RO is directed to adjudicate the 
appellant's claim for service connection 
for the cause of the veteran's death on a 
de novo basis, without regard to finality 
of the previous, final RO determination.  
The appellant should be apprised of all 
pertinent laws and regulations.  

Following completion of the above, the RO should review the 
evidence and determine whether the appellant's claim may now 
be granted.  If not, she and her representative should be 
furnished an appropriate supplemental statement of the case, 
and the case should then be returned to the Board for further 
appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 

